Citation Nr: 0705287	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  05-09 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for the veteran's 
cause of death.    


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The veteran had active military service from September 1941 
to October 1942 and from May 1945 to June 1946.  He was a 
prisoner of war (POW) of the Japanese government from April 
17, 1942, to August 28, 1942.  The veteran died in March 
1998.  The appellant is his widow. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in October 2004 
and November 2004 of the Manila, Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO) which determined 
that new and material evidence had not been submitted to 
reopen the claim for service connection for the veteran's 
cause of death. 

The Board notes that in November 2005, after the case was 
transferred to the Board, the appellant submitted additional 
evidence in support of her claim to the RO.  The RO forwarded 
the evidence to the Board in December 2005.  In January 2007, 
the appellant submitted a statement indicating that she 
wished to waive her right to have the case remanded to the RO 
for review of the additional evidence.  Therefore, the Board 
finds that a remand for the RO's initial consideration of 
this evidence is not required and the Board may proceed with 
the adjudication of this appeal.  


FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied in an October 2002 Board decision.

2.  Evidence received since the October 2002 is cumulative 
and redundant of previously submitted evidence, and does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence added to the record since the October 2002 Board 
decision is not new and material; thus, the claim of 
entitlement to service connection for the cause of the 
veteran's death is not reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The claim to reopen before the Board was received at the RO 
in March 2004.  The regulatory amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. § 
3.156(a), definition of new and material evidence, which 
became effective August 29, 2001.  In this case, the revised 
provisions of 38 C.F.R. § 3.156(a) are applicable.  

Regarding the application to reopen the claim for service 
connection for the cause of the veteran's death, the Board 
concludes that the appellant has been afforded appropriate 
notice under the VCAA.  The RO provided VCAA notice letters 
to the appellant in May 2004, July 2004, and August 2004, 
prior to the initial adjudication of the claim.  The letters 
notified the appellant of what information and evidence must 
be submitted to substantiate a claim to reopen and a claim 
for service connection, as well as what information and 
evidence must be provided by the appellant and what 
information and evidence would be obtained by VA.  In 
particular, in the May 2004 and July 2004 letters, she was 
told that her claim was previously denied because the 
evidence did not establish a causal relationship between the 
veteran's death and his military service.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  She was also told to 
inform VA of any additional information or evidence that VA 
should have, and was told to submit evidence in support of 
the claim to the RO.  The content of the letters complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection 
for the cause of death and a claim to reopen.  Regarding 
elements (4) and (5) (degree of disability and effective 
date), the appellant was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the appellant on these latter 
two elements, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  In that 
regard, as the Board concludes below that the claim for 
service connection for the cause of the veteran's death is 
not reopened, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
The record fails to show prejudicial error as to timing or 
content of the VCAA notice.

The Board finds that all relevant evidence has been obtained 
with regard to the appellant's claim to reopen, and that the 
duty to assist requirements have been satisfied.  The VCAA 
imposes a duty upon VA to seek relevant treatment records in 
all cases.  38 C.F.R. § 3.159(c)(1)-(3).  Until a claim is 
reopened, VA does not have a duty to provide a medical 
examination or obtain a medical opinion.  See 38 C.F.R. 
§ 3.159(c)(1).  In a March 2004 statement, the appellant 
indicated that the veteran was treated at the S.F. Hospital, 
V. M. Hospital, C.L. Memorial Hospital, and Memorial 
Hospital.  However, in a November 2004 statement, the 
appellant stated that the records from all of the hospitals 
except for the L.D.F. Hospital were damaged or disposed.  The 
Board notes that records from L.D.F. Hospital are associated 
with the claims folder.  There is no identified relevant 
evidence that has not been accounted for.  

Legal Criteria

Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Certain diseases, such as nephritis, will be 
presumed to have been incurred in service if manifested to a 
degree of 10 percent within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).

If a veteran is a former prisoner of war, certain diseases 
shall be service connected if manifest to a degree of 10 
percent or more at any time after discharge or release from 
active military, naval, or air service even though there is 
no record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  38 C.F.R. §§ 3.307(a)(5), 3.309(c).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310 (West 2002).  In order to establish 
service connection for the cause of the veteran's death, the 
evidence must show that a service-connected disability was 
either the principal or a contributory cause of death.  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  38 C.F.R. § 3.312 (2006).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312. 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2006).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence. 38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 



New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.   

In general, Board decisions which are unappealed become 
final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

In an October 2002 Board decision, the Board denied 
entitlement to service connection for the cause of the 
veteran's death on the basis that there was no evidence of 
the veteran's cause of death, which was listed on the death 
certificate as renal failure due to pyelonephritis, in 
service or within one year from service separation and there 
was no evidence which demonstrated that the cause of death 
was related to service including the veteran's internment as 
a POW.  The appellant was notified of this decision and she 
did not file an appeal.  In general, Board decisions which 
are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.   

The evidence of record at the time of the October 2002 Board 
decision consisted of the veteran's service medical records, 
an affidavit by R.O. dated in January 1963, an affidavit by 
A.R. dated in January 1963, a February 1963 VA examination 
report, a June 1986 psychosocial evaluation, a May 1986 VA 
examination report, an August 1995 statement by Dr. R.L., a 
death certificate, affidavits by L.H. and E.M. dated in 
January 1998, a March 1998 chest x-ray report, a March 1998 
ultrasound of the kidney and bladder, an April 1998 medical 
certificate by Dr. E.B., an August 1998 medical certificate 
by Dr. N.A., treatment records from L.D.F. Hospital dated in 
March 1998, a statement by Dr. J.J. dated in May 1986, a 
January 1990 statement by Dr. L.B., a September 1993 
statement by Dr. M.D.F., a January 1989 statement by Dr. 
B.P., a December 1986 statement from Dr. R.B., a July 1993 
chest x-ray report, a September 1993 upper gastrointestinal 
series report, a September 1993 VA examination report, 
treatment records from the V. Memorial Hospital dated in 1973 
and 1974, and treatment records from the V.G.M. Hospital 
dated in 1991 and 1993.  

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

In March 2004, the appellant filed a claim to reopen.  The 
evidence submitted since the October 2002 rating decision 
consists of an April 1998 statement by Dr. E.B., treatment 
records from the L.D.F. Hospital dated in March 1998, a 
January 1989 statement by Dr. B.P., a January 1990 statement 
by Dr. L.B., a September 1993 statement by Dr. M.D.F., a copy 
of the veteran's death certificate, an August 2004 
certification by Dr. D.P., an August 2004 affidavit by A.M., 
an August 2004 affidavit by M.A., a November 2004 affidavit 
by E.S., a December 2004 affidavit by W.M., a December 2004 
affidavit by R.S., and a November 2005 certification by Dr. 
E.I.  

The April 1998 statement by Dr. E.B., treatment records from 
the L.D.F. Hospital dated in March 1998, the January 1989 
statement by Dr. B.P., the January 1990 statement by Dr. 
L.B., the September 1993 statement by Dr. M.D.F., and the 
copy of the veteran's death certificate are duplicative of 
the evidence that was of record and considered at the time of 
the October 2002 Board decision.  This evidence is cumulative 
and redundant.  Therefore, this evidence is not new.  

In the August 2004 certification, Dr. D.P. stated that he 
treated the veteran for renal failure in March 1998 and he 
found that the veteran's urinary bladder was defective due to 
under distension.  In a November 2005 certification, Dr. E.I. 
indicated that he had treated the veteran for renal failure 
secondary to pyelonephritis in May 1997 and this disease 
caused the veteran's death.  At the time of the October 2002 
Board decision, the medical evidence of record established 
that the cause of the veteran's death was renal failure due 
to pyelonephritis.  Therefore, the Board finds that this 
evidence is cumulative of the evidence that was of record and 
considered at the time of the October 2002 Board decision, 
and is not new.

In affidavits dated from August 2004 to December 2004, A.M., 
M.A., E.S., W.M., and R.S. asserted that they knew the 
veteran and the veteran had reported that after release from 
the POW camp and because of injuries in service, he had 
severe pain and trouble with urination and because of the 
injuries in service, he had renal failure secondary to 
pyelonephritis.  However, these individuals, as lay people 
without ostensible medical expertise, are not competent to 
provide opinions linking the veteran's renal failure to 
injuries incurred in service.  Although they may be competent 
to describe symptoms observable to the naked eye, they are 
not competent to link those symptoms to the veteran's renal 
failure, as such an opinion requires knowledge of medical 
principles.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

Furthermore, lay assertions of medical causation cannot serve 
as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  
Moray v. Brown, 5 Vet. App. 211 (1993); Hickson v. West, 11 
Vet. App. 374 (1998).  In YT v. Brown, 9 Vet. App. 195 
(1996), the Court found that the appellant's opinion was not 
material to the issue of medical causation.  While the 
appellant as a lay witness, could certainly provide an 
eyewitness account of the veteran's visible symptoms, she was 
not a licensed health care professional and her testimony 
regarding the cause of any symptoms alleged to have been 
experienced by the veteran was not competent medical 
evidence.  See also Bostain v. West, 11 Vet. App. 124 (1998) 
(Lay hearing testimony which is cumulative of previous 
contentions which were considered by the decisionmaker at the 
time of the prior final disallowance of the claim is not new 
evidence). 

In conclusion, the Board finds that the evidence received 
since the October 2002 Board decision is not new and 
material, and the claim is not reopened.



ORDER

New and material evidence has not been received and the claim 
for service connection for the cause of the veteran's death 
is not reopened.  The appeal is denied.   



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


